DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The claim objection has been withdrawn.
Applicant’s amendment is persuasive.  The art based rejections have been withdrawn. 
The current rating in the transistor is still indefinite in claims 6 and 7.  The rejections have been sustained because the limitation is still not specified.  Examiner cannot read limitations from the specification or applicant’s arguments into the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 6, applicant claims “a rated current of the specified transistor”.  This is unclear what exactly is seeking protection.  Transistors have many current ratings, some of 
As to claim 7, there is a similar issue to claim 6 above.
Claims 8-10 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b), or 35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.

Allowable Subject Matter
Claims 1-5 are allowed.  
Claims 6-10 would be allowable if rewritten to comply with 35 USC 112(b).
Claims 1-10; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  wherein the specified control mode is one of the at least two control modes of the inverter circuit, a specified transistor is in a low frequency state under the specified control mode, and the specified transistor is a transistor whose a-current flowing through the specified transistor is greater than a maximum allowable collector current of the specified transistor when the inverter circuit operates in the abnormal state.

Claim 6: and the specified control mode is one of the at least two control modes of the inverter circuit, a specified transistor is in a low frequency state under the specified control mode, and the specified transistor is a transistor whose a current flowing through the specified transistor is greater than a rated current of the specified transistor when the inverter circuit operates in the abnormal state.

the specified control mode is one of the at least two control modes of the inverter circuit, a specified transistor is in a low frequency state under the specified control mode, and the specified transistor is a transistor whose a current flowing through the specified transistor is greater than a rated current of the specified transistor when the inverter circuit operates in the abnormal state.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839